PER CURIAM.
The State of Florida petitions for a writ of certiorari to quash an order taxing costs against the State Attorney’s Office as a sanction for a discovery violation in a criminal prosecution. The trial court does not have inherent authority to assess costs against the State Attorney’s Office in criminal cases. State v. Shelton, 584 So.2d 1118 (Fla. 5th DCA 1991); State v. Harwood, 488 So.2d 901 (Fla. 5th DCA 1986). Accordingly, we grant certiorari, and quash the trial court order assessing costs against the State Attorney’s Office in this cause.
Petition granted; order quashed.